DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/757330 filed April 17, 2020. Claims 1-15 are currently pending and have been considered below.

Election/Restrictions
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edem Gagakuma on June 3, 2022.
The application has been amended as follows: 
Cancel claims 1-3 non-elected without traverse
Replace claim 4 with the following: 
4. (Currently Amended)  A device for forming lining layers in a cathode shell of an aluminum electrolysis cell configured as a supporting metal structure fixable on [[the]] longitudinal sides of the cathode shell and sequentially moved along [[the]]a longitudinal axis of the cathode shell, comprising longitudinal and transverse beams as well as vertical guides whereon a frame is mounted and configured for vertical movement, at least one cassette with a lining material is fixed on the frame and provided with a belt-roller gate in [[the]]a lower part with a mechanical actuator designed configured to be controlled for pouring a lining layer onto a surface of the cathode shell while simultaneously spreading and leveling the lining layer.
Replace claim 9 with the following: 
9. (Currently Amended)  The device of claim 4, wherein the belt-roller gate is driven by [[a]]the mechanical actuator and is configured on a lateral surface in a lower part of the cassette.
Replace claim 13 with the following: 
13. (Currently Amended)  The device of claim 9, wherein the belt-roller gate of the cassette gate is configured as belt-roller sections.
Replace claim 14 with the following: 
14. (Currently Amended)  The device of claim 4, wherein an edge of the belt-roller gate is an outermost roller whereon a circular elastic belt is installed having a width equal to a length of [[the]]a belt-roller, wherein:
the belt-roller is covered with the circular elastic belt and thereby block blocks an outlet window of the cassette with the lining material, and 
the circular elastic belt ensures tightness of the belt-roller.

REASONS FOR ALLOWANCE
Claims 4-15 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 4 is drawn to a device for depositing and forming layers within a cathode shell of an aluminum electrolysis cell, the device including a supporting frame structure that includes longitudinal and transverse beams designed to be fixed to the cathode shell and move vertically as well as along its longitudinal axis, the layering material being held within a cassette having at its lower end a belt-roller gate with a mechanical actuator configured to pour the layer onto a surface of the cathode shell while also spreading and leveling it. 
The closest prior art, Proshkin et al. (US 2015/0275381), Strehlow (US 4,462,520) and Aschenbeck (US 2004/0086638) teach devices for forming cathode shell layers by filling and compacting (Proshkin et al.) or hopper gate apparatuses designed to aid in the filling/pouring of particulate material (Strehlow, Aschenbeck) but none of the references teach or suggest a support frame specifically designed to fit a cathode shell of an aluminum electrolysis cell having a cassette including a belt-roller gate which pours and spreads/levels the lining material. Furthermore, a review of the global dossier shows the European Patent office agrees that the related case EP3699325 is novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
6/3/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717